     Case 1:20-cv-25022-KMM Document 157 Entered on FLSD Docket 07/26/2021 Page 1 of 4




                                                       UNITED STATES DISTRICT COUR
                                                       SOUTHERN DISTRICT OF FLORID


        GHADA OUEISS

                                 Plaintiff                                         CASE NO.: 1:20-cv-25022-KM
        v

        MOHAMMED BIN SALMAN BIN
        ABDULAZIZ AL SAUD et al

                          Defendants
        -------------------------------------------------------




                                                   DARK MATTER’S UNOPPOSED MOTION
                                                  FOR LEAVE TO FILE ADDITIONAL PAGES




                                                                     1
                                        THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
                          One Southeast Third Avenue, Suite 2600, Miami, FL Tel. (305) 361.5500, Fax (305) 428.9532
.

            ,

                 ,					
                            .

                                 .

                                         

                                             T

                                                  A

                                                                                                      W

Case 1:20-cv-25022-KMM Document 157 Entered on FLSD Docket 07/26/2021 Page 2 of 4




          Dark Matter files this Unopposed Motion For Leave To File Additional Pages. Because

   the Amended Complaint contains extensive and complex allegations, Dark Matter requests that

   the Court allow the company to file a 30-page Motion to Dismiss.

          1.      On December 9, 2020, Ms. Oueiss filed her complaint [D.E. 1].

          2.      On March 26, 2021, Dark Matter filed a Motion to Dismiss the Complaint [D.E.

   108]. Numerous other defendants also filed motions to dismiss.

          4.      Rather than responding to the motions to dismiss, Ms. Oueiss filed an amended

   complaint on June 14, 2021 [D.E. 135].

          5.      On June 21, 2021, the Court ordered that “Defendants’ motions to dismiss [the

   Amended Complaint] shall be due on or before August 2, 2021; Plaintiff’s responses in

   opposition shall be due on or before September 20, 2021; and Defendants’ replies shall be due on

   or before October 14, 2021 [D.E. 139].” Accordingly, Dark Matter’s motion to dismiss is due on

   August 2, 2021.

          6.      In her 98 page Amended Complaint, Ms. Oueiss brings four claims against Dark

   Matter: 1. Violations of the Computer Fraud and Abuse Act, 18 U.S.C. §§ 1030(b), 1030(a)(2)

   (C), (Count II); 2. Intentional Infliction of Emotional Distress (Count III); 3. Intrusion (Count

   IV); and 4. Civil Conspiracy (Count VI).

          7.      In its motion to dismiss the Amended Complaint, DarkMatter intends to raise

   several defenses including lack of personal jurisdiction (the company is domiciled in the UAE

   and does not have jurisdictionally relevant contacts with Florida or the United States), common-

   law foreign official immunity, and failure to state a claim upon which relief can be granted.



                                                       2
                          THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
            One Southeast Third Avenue, Suite 2600, Miami, FL Tel. (305) 361.5500, Fax (305) 428.9532
Case 1:20-cv-25022-KMM Document 157 Entered on FLSD Docket 07/26/2021 Page 3 of 4




          8.      To address all of the matters that are appropriate for the Court to consider on these

   issues, counsel for Dark Matter requests that the Court allow the company to file a memorandum

   of up to 30 pages rather than the 20 pages that Local Rule 7.1 ordinarily allows.

          6.      Counsel for Ms. Oueiss does not oppose DarkMatter’s request to file a brief of up

   to 30 pages.

          7.      For the foregoing reasons, Dark Matter and Mr. Al Bannai request that Court

   grant this Unopposed Motion For Leave To File Additional Pages.



   Dated: July 26, 2021                             Respectfully submitted,

                                                      /s/ Stephen J. Binhak
                                                   Stephen J. Binhak
                                                   Fla. Bar No. 736491
                                                   binhaks@binhaklaw.com
                                                   The Law Office of Stephen James Binhak, P.L.L.C.
                                                   1 SE 3rd Avenue, Suite 2600
                                                   Miami, Florida 33131
                                                   Tel: (305) 361-5500
                                                   Fax: (305) 428-9532

   Natasha G. Kohne (pro hac vice)                 Anthony T. Pierce (pro hac vice)
   Akin Gump Strauss Hauer & Feld LLP              James E. Tysse (pro hac vice)
   580 California Street, Suite 1500               Akin Gump Strauss Hauer & Feld LLP
   San Francisco, CA 94104                         2001 K Street N.W.
   Tel: (415) 765-9500                             Washington, D.C. 20006
   Fax: (415) 765-9501                             Tel: (202) 887-4000
   nkohne@akingump.com                             Fax: (202) 887-4288
                                                   apierce@akingump.com
                                                   jtysse@akingump.com


                                                  Attorneys for Defendants DarkMatter




                                                       3
                          THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
            One Southeast Third Avenue, Suite 2600, Miami, FL Tel. (305) 361.5500, Fax (305) 428.9532
Case 1:20-cv-25022-KMM Document 157 Entered on FLSD Docket 07/26/2021 Page 4 of 4




                                      CERTIFICATE OF SERVICE

          I hereby certify that on July 26, 2021, I electronically filed the foregoing motion with the

   Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this

   day on all counsel of record identified on the below Service List in the manner specified, either

   via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

   authorized manner for those counsel or parties who are not authorized to receive electronically

   Notices of Electronic Filing.

                                                                      /s/ Stephen James Binhak
                                                                     STEPHEN JAMES BINHAK




                                                       4
                          THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
            One Southeast Third Avenue, Suite 2600, Miami, FL Tel. (305) 361.5500, Fax (305) 428.9532
